Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Wayne Porter petitions for a writ of mandamus, alleging the district court has unduly delayed acting on his Rule 35 motion and his motion for adjudication. He seeks an order from this court directing the district court to act. Our review of the district court’s docket reveals that the district court denied these motions on August 26, 2014. Accordingly, because the district court has recently decided Porter’s case, we deny the mandamus petition as moot. We grant leave to proceed in forma pau-*153peris. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

PETITION DENIED.